The will of Adeline White was contested on the grounds of mental incapacity and undue influence. Verdict was for the contestants. The appeal presents for review the decision of the trial court denying a motion for a new trial, the grounds of which were the refusal of the affirmative charge for proponent and that the verdict was not supported by the evidence. Upon a consideration of the whole evidence, we do not find that the judgment should be disturbed. It is affirmed.
SAYRE, GARDNER, and MILLER, JJ., concur.